Citation Nr: 1103894	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  06-10 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for 
the orthopedic aspects of the Veteran's service-connected 
discogenic disease of the lumbar spine status post laminectomy 
(lumbar spine disability) prior to February 26, 2010, and in 
excess of 40 percent thereafter. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from January 1975 to 
March 1982.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran appeared and testified at a Travel Board hearing held 
before a Veterans Law Judge (VLJ) in October 2008.  A copy of the 
transcript of this hearing has been associated with the claims 
file.  The Veteran was notified in July 2010 that the VLJ who 
conducted this hearing is no longer employed by the Board and was 
offered the opportunity to testify at another hearing.  He 
responded that he did not wish to appear for another hearing.  
Consequently, the Board may proceed with the Veteran's appeal.

The Board further notes that, during the course of the pending 
appeal, the RO separately adjudicated claims for increased 
disability ratings for the Veteran's service-connected neurologic 
aspects of his service-connected lumbar spine disability (i.e., 
bilateral lower extremity radiculopathy).  In a June 2006 rating 
decision the RO denied a disability rating higher than 10 percent 
for left lower extremity radiculopathy and a compensable 
disability rating for right lower extremity radiculopathy.  The 
Veteran filed a Notice of Disagreement relating to these denials 
in August 2006.  In response, the RO issued a Statement of the 
Case in November 2006.  However, the Veteran failed to file a 
timely substantive appeal.  Consequently, the Board finds that it 
does not have jurisdiction over the claims for higher disability 
ratings for the service-connected neurologic aspects of the 
Veteran's service-connected lumbar spine disability, to wit, 
bilateral lower extremities radiculopathy.  As such, only the 
orthopedic aspects of the Veteran's service-connected lumbar 
spine disability will be considered at this time.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that remand of the Veteran's claim is necessary 
as the evidence of record indicates that the Veteran is in 
receipt of disability benefits from the Social Security 
Administration (SSDI).  The Board notes that, in December 2006, 
the RO checked to see if the Veteran was receiving SSDI and 
determined that he was not.  There is nothing in the claims file 
to indicate he subsequently was awarded SSDI.  However, the Board 
has obtained the Veteran's VA Vocational Rehabilitation file, 
which clearly demonstrates that the Veteran obtained SSDI in 2007 
due to multiple disabilities including his back.  (See a November 
5, 2007, Case Note and a December 2007 document relating 
information regarding the Veteran's new employment.)

The United States Court of Appeals for Veterans Claims (Court) 
has held that, once on notice of Social Security Administration 
records pertinent to the veteran's disability status, VA must 
obtain them.  See Baker v. West, 11, Vet. App. 163, 169 (1998); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Whereas the 
contents of medical or administrative Social Security 
Administration records cannot be known until obtained, it can 
safely be assumed that failure to obtain them will require remand 
of all issues in an appeal, as is the case here.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's medical and 
adjudication records from the Social Security 
Administration relating to his application for 
and award of SSDI.  The letter requesting such 
records should include a citation to appropriate 
legal authority requiring that other Federal 
agencies provide such information as the 
Secretary may request for the purposes of 
determining eligibility for or amount of 
benefits.  See 38 U.S.C.A. § 5106 (West 2002).  
Associate all correspondence and any records 
received with the claims file.

2.  Thereafter, the Veteran's claim should be 
readjudicated.  If such action does not resolve 
the claim, a Supplemental Statement of the Case 
should be issued to the Veteran and his 
representative.  An appropriate period of time 
should be allowed for response.  Thereafter, 
this claim should be returned to this Board for 
further appellate review, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


